Name: Commission Regulation (EEC) No 2612/85 of 17 September 1985 on the duration of private storage contracts in the pigmeat sector concluded in Belgium under Regulations (EEC) No 772/85 and (EEC) No 978/85
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 249/ 18 Official Journal of the European Communities 18 . 9 . , 85 COMMISSION REGULATION (EEC) No 2612/85 of 17 September 1985 on the duration of private storage contracts in the pigmeat sector concluded in Belgium under Regulations (EEC) No 772/85 and (EEC) No 978/85 experience gained in connection with the special aid scheme for the processing of that meat provided for in Commission Regulations (EEC) No 2121 /85 (8) and (EEC) No 2122/85 (9), the extension of the duration of the storage contracts which is provided for in Regula ­ tion (EEC) No 2506/85 should be terminated ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Article 20 thereof, Having regard to Council Regulation (EEC) No 2763/75 of 29 October 197$ laying down general rules for granting private storage aid for pigmeat (3), and in particular Article 3 thereof, Whereas, in the light of the health situation in the breeding sector in Belgium, the Commission adopted in respect of that country exceptional support measures for the market in pigmeat in the form of private storage aid, in particular by Regulations (EEC) No 772/85 (4), as last amended by Regulation (EEC) No 978/85 0, and (EEC) No 978/85 itself, as amended by Regulation (EEC) No 1086/85 (^ ; Whereas the private storage aid contracts concluded under Regulations (EEC) No 772/85 and (EEC) No 978/85 were extended for the second time by Commission Regulation (EEC) No 2506/85 Q ; whereas in order to speed up the disposal on the market of the meat in storage and in the light of the HAS ADOPTED THIS REGULATION : Article 1 1 . Regulation (EEC) No 2506/85 is hereby repealed. 2. The contracts which were concluded pursuant to Regulations (EEC) No 772/85 and (EEC) No 978/85 and extended in accordance with Regulation (EEC) No 2506/85 shall expire on the fifth working day following the entry into force of this Regulation . The amounts of aid shall be reduced accordingly. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 September 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 1 . O OJ No L 307, 18 . 11 . 1980, p. 5. (3) OJ No L 282, 1 . 11 . 1975, p. 19 . (4) OJ No L 86, 27. 3 . 1985, p . 20 . 0 OJ No L 105, 17 . 4 . 1985, p . 6 . I6) OJ No L 114, 27. 4 . 1985, p . 36 . 0 OJ No L 238 , 5 . 9 . 1985, p. 31 . (8) OJ No L 198 , 30 . 7 . 1985, p. 20 . (9) OJ No L 198 , 30 . 7. 1985, p. 25.